Exhibit 10.5

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of
November 30, 2012 by and Avantair, Inc., a Delaware corporation (the “Company”)
and the investors parties hereto (the “Investors”).

The parties hereto agree as follows:

1. Certain Definitions. Capitalized terms used and not otherwise defined herein
shall have the meanings given such terms in that certain Note and Warrant
Purchase Agreement dated as of November 30, 2012 by and among the Company and
the Investors, as the same may be amended and/or restated from time to time (the
“Note and Warrant Purchase Agreement”). As used in this Agreement, the following
terms shall have the following meanings:

(a) “Common Stock” means the Company’s common stock, par value $0.0001 per
share, and any securities into which such shares may hereinafter be
reclassified.

(b) “Effective Date” shall mean, with respect to the Registration Statement, the
date on which the Registration Statement shall have been declared effective by
the SEC.

(c) “Effectiveness Period” shall mean the period from the Closing Date until the
earlier of (i) the date on which all Registrable Securities covered by such
Registration Statement, as amended from time to time, have been sold, and
(ii) the date on which all Registrable Securities covered by such Registration
Statement may be sold without restriction pursuant to Rule 144.

(d) “Exchange Act” means the Securities Exchange Act of 1934, as amended,
together with all rules and regulations promulgated thereunder.

(e) “Holders” means the Investors or any of their respective affiliates or
permitted transferees.

(f) “Notes” means the Senior Secured Convertible Promissory Notes issued to the
Investors pursuant to the Note and Warrant Purchase Agreement.

(g) “Note Shares” means the shares of Common Stock issuable upon the conversion
of the Notes.

(h) “Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 424(b) promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.



--------------------------------------------------------------------------------

(i) “Registrable Securities” shall mean the Note Shares and any other securities
issued or issuable with respect to in exchange for Registrable Securities, but
excluding (i) any such shares sold under an effective registration statement or
(ii) any such shares sold or eligible for sale pursuant to Rule 144 under the
Securities Act.

(j) “Registration Statement” means any registration statement required to be
filed under this Agreement, including the Prospectus, amendments and supplements
to such registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference in such registration statement.

(k) “SEC” means the U.S. Securities and Exchange Commission.

(l) “Securities Act” means the Securities Act of 1933, as amended, together with
all rules and regulations promulgated thereunder.

2. Registration.

(a) Registration. Within one hundred eighty (180) days after January 15, 2013
(or with respect to Notes Shares relating to Notes issued after January 15,
2013, within one hundred eighty (180) days of the Closing Date relating to such
Notes), the Company shall cause to be prepared and filed with the SEC a
Registration Statement providing for the resale of all Registrable Securities
issued or issuable with respect to Notes issued at such time, for an offering to
be made by the Holders on a continuous basis pursuant to Rule 415, provided that
the Company has obtained stockholder approval to amend the Company’s certificate
of incorporation to authorize such shares as described in the Note and Warrant
Purchase Agreement; provided further that if at such time the Company has not
obtained such stockholder approval, the Registration Statement shall provide for
the resale of the number of Registrable Securities that are no greater than the
amount of shares of Common Stock then available for issuance under the Company’s
certificate of incorporation and not otherwise reserved; provided further that
in such case, the Company shall use best efforts to register the remaining
Registrable Securities, by amendment to the Registration Statement or by filing
an additional Registration Statement, within one hundred eighty (180) days
following the Company obtaining stockholder approval to amend the Company’s
certificate of incorporation to authorized such shares. The Registration
Statement shall be on Form S-1 (or if the Company is then eligible to register
for resale the Registrable Securities on Form S-3, Form S-3). The Company shall
cause such Registration Statement to be declared effective under the Securities
Act as promptly as possible after the filing thereof but in any event within two
hundred forty (240) days (two hundred seventy (270) days if the Registration
Statement is reviewed by the SEC) after January 15, 2013 (or 240 or 270 days, as
the case may be, after any Closing Date after January 15, 2013) , in each case,
provided that the Company has obtained stockholder approval to amend the
Company’s certificate of incorporation to authorize such shares as described in
the Note and Warrant Purchase Agreement. The Company shall keep such
Registration Statement continuously effective under the Securities Act until the
date when all Registrable Securities covered by such

 

2



--------------------------------------------------------------------------------

Registration Statement have been sold, subject to any blackout periods when the
Company must update the Registration Statement. Notwithstanding anything to the
contrary contained herein, if the SEC specifically prohibits the Registration
Statement from including all Registrable Securities (“SEC Guidance”) (provided
that the Company shall advocate with the SEC for the registration of all or the
maximum number of the Registrable Securities permitted by SEC Guidance to be
included in such Registration Statement, such maximum number, the (“Rule 415
Amount”), then the Company will not be in breach of this provision by following
such SEC Guidance, and the Company will file such additional Registration
Statements at the earliest practicable date on which the Company is permitted by
SEC Guidance to file such additional Registration Statements related to the
Registrable Securities, each registering the Rule 415 Amount, seriatim, until
all of the Registrable Securities have been registered.

(b) Each Holder will furnish to the Company in writing the information specified
in Item 507 and/or 508 of Regulation S-K, as applicable, of the Securities Act
for use in connection with any Registration Statement or prospectus or
preliminary prospectus included therein. Each Holder agrees to promptly furnish
additional information required to be disclosed in order to make the information
previously furnished to the Company by such Holder not materially misleading.

(c) The Company shall notify each Holder in writing promptly (and in any event
within five business days) after receiving notification from the SEC that a
Registration Statement has been declared effective.

(d) Any Registration Statement required hereunder shall contain (except if
otherwise directed by the Holders of at least a majority of the Registrable
Securities included in such Registration Statement) the “Plan of Distribution”
attached hereto as Annex A.

3. Registration Procedures. In connection with the Company’s registration
obligations hereunder, the Company shall:

(a) (i) prepare and file with the SEC such amendments, including post-effective
amendments, to the applicable Registration Statement as may be necessary to keep
the Registration Statement continuously effective (subject to any blackout
periods when the Company must update the applicable Registration Statement) as
to the Registrable Securities until the date when all Registrable Securities
covered by such Registration Statement have been sold or, with respect to
Registration Statements filed pursuant to Section 2(a), can be sold without
restriction by Holders; (ii) cause the related Prospectus to be amended or
supplemented by any required Prospectus supplement, and as so supplemented or
amended to be filed pursuant to Rule 424; and (iii) respond as promptly as
reasonably possible to any comments received from the SEC with respect to the
applicable Registration Statement or any amendment thereto.

(b) Notify each Holder as promptly as reasonably possible, and confirm such
notice in writing no later than three (3) trading days thereafter, of any of the
following events: (i) the SEC notifies the Company whether there will be a
“review” of the applicable Registration Statement; (ii) the SEC comments in
writing on such Registration Statement; (iii) the SEC or any other Federal or
state governmental authority in writing requests any amendment or supplement to
such Registration Statement or applicable Prospectus or requests additional
information

 

3



--------------------------------------------------------------------------------

related thereto; (iv) if the SEC issues any stop order suspending the
effectiveness of such Registration Statement or initiates any action, claim,
suit, investigation or proceeding (a “Proceeding”) for that purpose; (v) the
Company receives notice in writing of any suspension of the qualification or
exemption from qualification of any Registrable Securities for sale in any
jurisdiction, or the initiation or threat of any Proceeding for such purpose; or
(vi) the financial statements included in such Registration Statement become
ineligible for inclusion therein or any statement made in such Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference is untrue in any material respect or any
revision to such Registration Statement, Prospectus or other document is
required so that it will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

(c) Use its reasonable best efforts to avoid the issuance of or, if issued,
obtain the withdrawal of: (i) any order suspending the effectiveness of each
Registration Statement or (ii) any suspension of the qualification (or exemption
from qualification) of any of the Registrable Securities for sale in any
jurisdiction, at the earliest practicable moment.

(d) Promptly deliver to each Holder, without charge, such reasonable number of
copies of the applicable Prospectus or Prospectuses (including each form of
prospectus) and each amendment or supplement thereto as such Holder may
reasonably request. The Company hereby consents to the use of such Prospectus
and each amendment or supplement thereto by the Holders in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any amendment or supplement thereto.

(e) (i) In the event the Company’s common stock is traded on a national
securities exchange (each, a “Principal Market”), prepare and file with each
Principal Market, if any, an additional shares listing application covering all
of the Registrable Securities and a notification form regarding the change in
the number of the Company’s outstanding Shares; (ii) take all steps necessary to
cause such Registrable Securities to be approved for listing on each Principal
Market, if any, as soon as possible thereafter; (iii) provide to each Holder
notice of such listing; and (iv) maintain the listing of such Registrable
Securities on each Principal Market, if any.

(f) Prior to any public offering of Registrable Securities, register or qualify
or cooperate with the Holders in connection with the registration or
qualification (or exemption from such registration or qualification) of such
Registrable Securities for offer and sale under the securities or “blue sky”
laws of such jurisdictions within the United States as any Holder requests in
writing, to keep each such registration or qualification (or exemption
therefrom) effective until the date when all Registrable Securities covered by
such Registration Statement have been sold and to do any and all other acts or
things necessary or advisable to enable the disposition in such jurisdictions of
the Registrable Securities covered by a Registration Statement; provided,
however, that the Company shall not be required for any such purpose to:
(i) qualify generally to do business as a foreign corporation in any
jurisdiction wherein it would not be otherwise required to qualify but for the
requirements of this Section (3)(f), or (ii) subject itself to taxation.

 

4



--------------------------------------------------------------------------------

(g) Upon the occurrence of any event described in Section (3)(b)(vi) above, as
promptly as reasonably possible, prepare a supplement or amendment, including a
post-effective amendment, to the applicable Registration Statement or a
supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, neither such Registration Statement nor such
Prospectus will contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; provided, however, that the Company may suspend sales pursuant
to such Registration Statement for a period (such period being a “Blackout
Period”) of up to sixty (60) days (unless the Holders of at least a majority of
the Registrable Securities consent in writing to a longer delay of up to an
additional thirty (30) days) no more than once in any twelve-month period if the
Company furnishes to the Holders a certificate signed by the Company’s Chief
Executive Officer stating that in the good faith judgment of the Company’s Board
of Directors: (i) the offering could reasonably be expected to materially
interfere with an acquisition, corporate reorganization or other material
transaction then under consideration by the Company or (ii) there is some other
material development relating to the operations or condition (financial or
other) of the Company that has not been disclosed to the general public and as
to which it is in the Company’s best interests not to disclose; provided
further, however, that the Company may not so suspend sales more than once in
any calendar year without the written consent of the Holders of at least a
majority of the Registrable Securities covered by such Registration Statement.

(h) Comply with all applicable rules and regulations of the SEC and each
Principal Market with respect to the Company’s obligations hereunder.

4. Registration Expenses. The Company shall pay all fees and expenses incident
to the performance of or compliance with this Agreement by the Company,
including without limitation: (a) all registration and filing fees and expenses,
including without limitation those related to filings with the SEC, each
Principal Market, if any, and in connection with applicable state securities or
“Blue Sky” laws, (b) printing expenses (including, without limitation, expenses
of printing certificates for Registrable Securities and of printing copies of
Prospectuses reasonably requested by a Holder), (c) messenger, telephone and
delivery expenses, (d) fees and disbursements of counsel for the Company;
(e) fees and disbursements of counsel for the Holders not to exceed $25,000, and
(f) fees and expenses of all other Persons retained by the Company in connection
with the consummation of the transactions contemplated by this Agreement. Each
Holder shall pay any and all costs, fees, discounts or commissions attributable
to the sale of its respective Registrable Securities.

5. Indemnification.

(a) Indemnification by the Company. In the event of a registration of any
Registrable Securities under the Securities Act pursuant to this Agreement, the
Company will indemnify and hold harmless each of the Holders, and their
respective officers, directors and each other Person, if any, who controls or is
an affiliate of such Holder within the meaning of the Securities Act, against
any losses, claims, damages or liabilities (collectively, “Losses”), to which
such Holder, or such Persons may become subject under the Securities Act or
otherwise, insofar as such Losses arise out of or are based upon any untrue
statement or alleged untrue

 

5



--------------------------------------------------------------------------------

statement of any material fact contained in the Registration Statement under
which such Registrable Securities were registered under the Securities Act
pursuant to this Agreement, any preliminary Prospectus or final Prospectus
contained therein, or any amendment or supplement thereof, including without
limitation, for the avoidance of doubt, any document incorporated by referenced
in any of the foregoing, or arise out of or are based upon the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, and will reimburse
the Holder, and each such Person for any reasonable legal or other expenses
incurred by them in connection with investigating or defending any such Losses;
provided, however, that the Company will not be liable in any such case if and
to the extent that any such Losses arise out of or are based upon: (i) an untrue
statement or alleged untrue statement or omission or alleged omission so made in
conformity with information furnished to the Company in writing by or on behalf
of such Holder or any such Person specifically for use in any such document and
specifically relating to such Holder, (ii) the failure of a Holder to deliver a
Prospectus, to the extent that such Holder was required to do so under
applicable securities laws, or (iii) in the case of an occurrence of an event of
the type specified in Section (3)(b)(iii)-(vi) above, the use by such Holder of
an outdated or defective Prospectus after the Company has notified such Holder
in writing that the Prospectus is outdated or defective and prior to the receipt
by such Holder of the Advice contemplated in Section 6 below.

(b) Indemnification by Holders. In the event of a registration of the
Registrable Securities under the Securities Act pursuant to this Agreement, each
Holder will severally, but not jointly, indemnify and hold harmless the Company,
and its officers, directors and each other Person, if any, who controls the
Company within the meaning of the Securities Act, against all Losses to which
the Company or such Persons may become subject under the Securities Act or
otherwise, insofar as such Losses arise out of or are based upon any untrue
statement or alleged untrue statement of any material fact in the Registration
Statement under which such Registrable Securities were registered under the
Securities Act pursuant to this Agreement, any preliminary Prospectus or final
Prospectus contained therein, or any amendment or supplement thereof, or arise
out of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and will reimburse the Company and each such Person for
any reasonable legal or other expenses incurred by them in connection with
investigating or defending any such Losses; provided, however, that a Holder
will be liable in any such case if and only to the extent that any such Losses
arise out of or are based upon an untrue statement or alleged untrue statement
or omission or alleged omission so made in conformity with information furnished
in writing to the Company by or on behalf of such Holder specifically for use in
any such document and specifically relating to such Holder.

(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall assume the defense thereof, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of all fees and
expenses incurred in connection with defense thereof, provided, that the failure
of any Indemnified Party to give such notice shall not relieve the Indemnifying
Party of its obligations or liabilities pursuant to this Agreement, except (and
only)

 

6



--------------------------------------------------------------------------------

to the extent that such failure shall have prejudiced the Indemnifying Party. An
Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (i) the Indemnifying Party has agreed in writing to pay such fees and
expenses; or (ii) the Indemnifying Party shall have failed promptly to assume
the defense of such Proceeding and to employ counsel reasonably satisfactory to
such Indemnified Party in any such Proceeding; or (iii) the named parties to any
such Proceeding (including any impleaded parties) include both such Indemnified
Party and the Indemnifying Party, and such Indemnified Party shall have been
advised by counsel that a conflict of interest is likely to exist if the same
counsel were to represent such Indemnified Party and the Indemnifying Party (in
which case, if such Indemnified Party notifies the Indemnifying Party in writing
that it elects to employ separate counsel at the expense of the Indemnifying
Party, the Indemnifying Party shall not have the right to assume the defense
thereof and such counsel shall be at the expense of the Indemnifying Party;
provided, however, that in the event that the Indemnifying Party shall be
required to pay the fees and expenses of separate counsel, the Indemnifying
Party shall only be required to pay the fees and expenses of one separate
counsel for such Indemnified Party or Parties. The Indemnifying Party shall not
be liable for any settlement of any such Proceeding affected without its written
consent, which consent shall not be unreasonably withheld. No Indemnifying Party
shall, without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding. All fees and expenses of the Indemnified Party (including
reasonable fees and expenses to the extent incurred in connection with
investigating or preparing to defend such Proceeding in a manner not
inconsistent with this Section) shall be paid to the Indemnified Party, as
incurred, within thirty days of written notice thereof to the Indemnifying Party
(regardless of whether it is ultimately determined that an Indemnified Party is
not entitled to indemnification hereunder; provided, that the Indemnifying Party
may require such Indemnified Party to undertake to reimburse all such fees and
expenses to the extent it is finally judicially determined that such Indemnified
Party is not entitled to indemnification hereunder).

(d) Contribution. If a claim for indemnification under Section 5(a) or (b) is
unavailable to an Indemnified Party (by reason of public policy or otherwise),
then each Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses, in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party and Indemnified Party in connection
with the actions, statements or omissions that resulted in such Losses as well
as any other relevant equitable considerations. The relative fault of such
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or related to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable by a party as a result
of any Losses shall be deemed to include any reasonable attorneys’ or other
reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section 5 was available to
such party in accordance with its terms.

 

7



--------------------------------------------------------------------------------

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

(e) Notwithstanding the provisions of this Section 5, no Holder shall be
required to pay indemnification or to contribute, in the aggregate, any amount
in excess of the amount of proceeds actually received by such Holder from the
sale of the Registrable Securities subject to the Proceeding.

(f) The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

6. Dispositions. Each Holder agrees that it will comply with the prospectus
delivery requirements of the Securities Act as applicable to it in connection
with sales of Registrable Securities pursuant to the Registration Statement.
Each Holder further agrees that, upon receipt of a notice from the Company of
the occurrence of any event of the kind described in Section 3(b)(iii)-(vi),
such Holder will discontinue disposition of such Registrable Securities under
the Registration Statement until such Holder’s receipt of the copies of the
supplemented Prospectus and/or amended Registration Statement contemplated by
Section 3(g), or until it is advised in writing (the “Advice”) by the Company
that the use of the applicable Prospectus may be resumed, and, in either case,
has received copies of any additional or supplemental filings that are
incorporated or deemed to be incorporated by reference in such Prospectus or
Registration Statement. The Company may provide appropriate stop orders to
enforce the provisions of this paragraph.

7. Piggy-Back Registrations. If at any time during the Effectiveness Period, the
Company shall determine to prepare and file with the SEC a registration
statement relating to an offering for its own account or the account of others
under the Securities Act of any of its equity securities, other than on Form S-4
or Form S-8 (each as promulgated under the Securities Act) or their then
equivalents relating to equity securities to be issued solely in connection with
any acquisition of any entity or business or equity securities issuable in
connection with stock option or other employee benefit plans, then the Company
shall send to the each Holder written notice of such determination and if,
within fifteen (15) days after receipt of such notice, any such Holder shall so
request in writing, the Company shall include in such registration statement all
or any part of such Registrable Securities such Holder requests to be
registered. Notwithstanding the foregoing, if the Company’s proposed
registration of equity securities hereunder is, in whole or in part, an
underwritten public offering, and the managing underwriter of such proposed
registration advises the Company that the inclusion of all Registrable
Securities proposed to be included in the underwritten public offering, together
with any other issued and outstanding shares of the Company’s common stock
proposed to be included therein (such other shares hereinafter collectively
referred to as the “Other Shares”), would interfere with the successful

 

8



--------------------------------------------------------------------------------

marketing of the Company’s securities, then the total number of such securities
proposed to be included in such underwritten public offering shall be reduced,
by the Registrable Securities proposed to be included in such registration by
the Holders and the shares requested to be included in such registration by the
holders of Other Shares, on a pro rata basis, based upon the number of
Registrable Securities then held by each such Holder. The shares of the
Company’s common stock that are excluded from the underwritten public offering
pursuant to the preceding sentence shall be withheld from the market by the
holders thereof for a period, not to exceed 90 days from the closing of such
underwritten public offering, that the managing underwriter reasonably
determines as necessary in order to effect such underwritten public offering.
Notwithstanding anything to the contrary contained herein, the amount of
Registrable Securities required to be included in the initial Registration
Statement as described in this Section 7 shall be equal to the lesser of (a) the
amount of Registrable Securities that Holders request to have so registered
pursuant to this Section 7 and (b) the maximum amount of Registrable Securities
which may be included in a Registration Statement without exceeding the Rule 415
Amount.

8. Reports Under Exchange Act. With a view to making available to the Holders
the benefits of Rule 144 promulgated under the Securities Act and any other rule
or regulation of the SEC that may at any time permit a Holder to sell securities
of the Company to the public without registration, the Company shall:

(a) make and keep public information available, as those terms are understood
and defined in Rule 144, at all times after the date hereof and so long as the
Company is subject to the periodic reporting requirements under Sections 13 or
15(d) of the Exchange Act;

(b) file with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act; and

(c) furnish to any Holder, so long as the Holder owns any Registrable
Securities, forthwith upon request (i) a written statement by the Company that
it has complied with the reporting requirements of SEC Rule 144, the Securities
Act and the Exchange Act (at any time after it has become subject to such
reporting requirements), or that it qualifies as a registrant whose securities
may be resold pursuant to Form S-3 (at any time after it so qualifies), (ii) a
copy of the most recent annual or quarterly report of the Company and such other
reports and documents so filed by the Company, and (iii) such other information
as may be reasonably requested in availing any Holder of any rule or regulation
of the SEC which permits the selling of any such securities without registration
or pursuant to such form.

9. Mergers. The Company shall not, directly or indirectly, enter into any
merger, consolidation or reorganization in which the Company shall not be the
surviving corporation unless the proposed surviving corporation shall, prior to
such merger, consolidation or reorganization, agree in writing to assume the
obligations of the Company under this Agreement, and for that purpose references
hereunder to “Registrable Securities” shall be deemed to be references to the
securities which the Holders would be entitled to receive in exchange for
Registrable Securities under any such merger, consolidation or reorganization,
provided, however, that the provisions of this Agreement shall not apply in the
event of any merger, consolidation or reorganization in which the Company is not
the surviving corporation if the Holders are entitled to receive in exchange
therefor (i) cash or (ii) securities of the acquiring

 

9



--------------------------------------------------------------------------------

corporation which may be immediately sold to the public pursuant to an effective
registration statement under the Securities Act or pursuant to an exemption
therefrom which permits sales without limitation as to volume or the manner of
sale on a nationally recognized exchange in the United States or on a Principal
Market.

10. Miscellaneous.

(a) Governing Law. This Agreement shall be governed by, and construed and
interpreted in accordance with, the laws of the State of Delaware, without
giving effect to principles of conflicts of law or choice of law that would
cause the laws of any other jurisdiction to apply.

(b) Transfer of Registration Rights. Any Holder that is a partnership,
corporation or limited liability company may transfer or assign its registration
rights provided pursuant to this Agreement with respect to any Registrable
Securities to any partner, shareholder, member or affiliate of such Holder;
provided, however, that (i) such Holder shall give the Company written notice
prior to the time of such transfer or assignment stating the name and address of
the transferee and identifying the Registrable Securities with respect to which
the rights under this Agreement are being transferred and (ii) such transferee
or assignee agrees in writing, the form and substance of which shall be
reasonably satisfactory to the Company, to be bound as a Holder by the
provisions of this Agreement, following which any such transferee or assignee
shall be deemed a “Holder” pursuant to this Agreement.

(c) Amendment, Waiver and Termination. Any provision of this Agreement may be
amended and the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively) and this
Agreement may be terminated, only upon the written consent of both the Company
and the Holders of not less than 90% of the then outstanding Registrable
Securities.

(d) Entire Agreement. This Agreement, the Notes and the Note and Warrant
Purchase Agreement constitute the entire agreement between the parties relative
to the specific subject matter hereof.

(e) Third Party Beneficiaries. There shall be no third party beneficiaries or
intended beneficiaries of this Agreement.

(f) Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given in accordance with the Note and Warrant
Purchase Agreement.

(g) Severability. In the event one or more of the provisions of this Agreement
should, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality, or unenforceability shall not affect any
other provisions of this Agreement, and this Agreement shall be construed as if
such invalid, illegal or unenforceable provision had never been contained
herein.

(h) Counterparts. This Agreement may be executed in counterparts, all of which
when taken together shall be considered one and the same agreement and shall
become

 

10



--------------------------------------------------------------------------------

effective when counterparts have been signed by each party and delivered to the
other party, it being understood that both parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile or other
electronic transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
page were an original thereof.

(i) Successors and Assigns; Additional Parties. The provisions hereof shall
inure to the benefit of, and be binding upon, the successors and assigns of the
parties hereto. Notwithstanding anything to the contrary contained herein, if
the Company issues Additional Notes after the date hereof pursuant to the Note
and Warrant Purchase Agreement, any Purchaser of such Additional Notes may
become a party to this Agreement by executing and delivering an additional
counterpart signature page to this Agreement, and thereafter shall be deemed an
“Investor” for all purposes hereunder. No action or consent by the Investors
shall be required for such joinder to this Agreement by such additional
Investor, so long as such additional Investor has agreed in writing to be bound
by all of the obligations as an “Investor” hereunder.

(j) Independent Nature of Holders’ Obligations and Rights. The obligations of
each Holder hereunder are several and not joint with the obligations of any
other Holder hereunder, and no Holder shall be responsible in any way for the
performance of the obligations of any other Holder hereunder. Nothing contained
herein or in any other agreement or document delivered at any closing, and no
action taken by any Holder pursuant hereto or thereto, shall be deemed to
constitute the Holders as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Holders are in any way
acting in concert with respect to such obligations or the transactions
contemplated by this Agreement. Each Holder shall be entitled to protect and
enforce its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Holder to be joined as an
additional party in any proceeding for such purpose.

(k) Remedies. In the event of a breach by the Company or by a Holder, of any of
their respective obligations under this Agreement, each Holder or the Company,
as the case may be, in addition to being entitled to exercise all rights granted
by law and under this Agreement, including recovery of damages, will be entitled
to specific performance of its rights under this Agreement.

(l) Titles and Subtitles. The titles of the sections and subsections of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.

[Signature Pages Follow]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date and year first set forth above.

 

AVANTAIR, INC. By:  

/s/ Steve Santo

Name:   Steve Santo Title:   CEO

[Signature page to Registration Rights Agreement]



--------------------------------------------------------------------------------

INVESTORS: By:  

/s/ David L. Herrmann

Name:   A. Lorne Weil 2006 Irrevocable Investment Trust By:   David L. Herrmann
Title:   President

 

[Signature page to Registration Rights Agreement]



--------------------------------------------------------------------------------

INVESTORS: By:  

/s/ Arthur Goldberg

Name:   Arthur Goldberg

 

[Signature page to Registration Rights Agreement]



--------------------------------------------------------------------------------

INVESTORS: By:  

/s/ Robert J. Lepofsky

Name:   Robert J. Lepofsky

 

[Signature page to Registration Rights Agreement]



--------------------------------------------------------------------------------

INVESTORS: By:  

/s/ A. Clinton Allen

Name:   A. Clinton Allen

 

[Signature page to Registration Rights Agreement]



--------------------------------------------------------------------------------

INVESTORS: By:  

/s/ Lawson Allen

Name:   Lawson Allen

 

[Signature page to Registration Rights Agreement]



--------------------------------------------------------------------------------

INVESTORS: By:  

/s/ Barry Gordon

Name:   Barry Gordon

 

[Signature page to Registration Rights Agreement]



--------------------------------------------------------------------------------

INVESTORS: By:  

/s/ Richard B. DeWolfe

Name:   Richard B. DeWolfe

 

[Signature page to Registration Rights Agreement]



--------------------------------------------------------------------------------

ANNEX A

Plan of Distribution

The shares covered by this prospectus may be offered and sold from time to time
by the selling stockholders. The term “selling stockholder” includes pledgees,
donees, transferees or other successors in interest selling shares received
after the date of this prospectus from each selling stockholder as a pledge,
gift, partnership distribution or other non-sale related transfer. The number of
shares beneficially owned by a selling stockholder will decrease as and when it
effects any such transfers. The plan of distribution for the selling
stockholders’ shares sold hereunder will otherwise remain unchanged, except that
the transferees, pledgees, donees or other successors will be selling
stockholders hereunder. To the extent required, we may amend and supplement this
prospectus from time to time to describe a specific plan of distribution.

The selling stockholders will act independently of us in making decisions with
respect to the timing, manner and size of each sale. The selling stockholders
may make these sales at prices and under terms then prevailing or at prices
related to the then current market price. The selling stockholders may also make
sales in negotiated transactions. The selling stockholders may offer their
shares from time to time pursuant to one or more of the following methods:

 

  •  

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

  •  

one or more block trades in which the broker-dealer will attempt to sell the
shares as agent but may position and resell a portion of the block as principal
to facilitate the transaction;

 

  •  

purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

  •  

an exchange distribution in accordance with the rules of the applicable
exchange;

 

  •  

publicly or privately negotiated transactions;

 

  •  

on the OTC Bulletin Board (or through the facilities of any national securities
exchange or U.S. inter-dealer quotation system of a registered national
securities association, on which the shares are then listed, admitted to
unlisted trading privileges or included for quotation);

 

  •  

through underwriters, brokers or dealers (who may act as agents or principals)
or directly to one or more purchasers;

 

  •  

a combination of any such methods of sale; and

 

  •  

any other method permitted pursuant to applicable law.

In connection with distributions of the shares or otherwise, the selling
stockholders may:

 

  •  

enter into hedging transactions with broker-dealers or other financial
institutions, which may in turn engage in short sales of the shares in the
course of hedging the positions they assume;

 

  •  

sell the shares short and redeliver the shares to close out such short
positions;

 

  •  

enter into option or other transactions with broker-dealers or other financial
institutions which require the delivery to them of shares offered by this
prospectus, which they may in turn resell; and

 

  •  

pledge shares to a broker-dealer or other financial institution, which, upon a
default, they may in turn resell.

 

A-1



--------------------------------------------------------------------------------

In addition to the foregoing methods, the selling stockholders may offer their
shares from time to time in transactions involving principals or brokers not
otherwise contemplated above, in a combination of such methods or described
above or any other lawful methods. The selling stockholders may, to the extent
permitted by law, also transfer, donate or assign their shares to lenders,
family members and others and each of such persons will be deemed to be a
selling stockholder for purposes of this prospectus. The selling stockholders or
their successors in interest may from time to time pledge or grant a security
interest in some or all of the shares of common stock, and if the selling
stockholders default in the performance of their secured obligations, the
pledgees or secured parties may offer and sell the shares of common stock from
to time under this prospectus; provided however in the event of a pledge or then
default on a secured obligation by the selling stockholder, in order for the
shares to be sold under this registration statement, unless permitted by law, we
must distribute a prospectus supplement and/or amendment to this registration
statement amending the list of selling stockholders to include the pledgee,
secured party or other successors in interest of the selling stockholder under
this prospectus.

The selling stockholders may also sell their shares pursuant to Rule 144 under
the Securities Act, which permits limited resale of shares purchased in a
private placement subject to the satisfaction of certain conditions.

Sales through brokers may be made by any method of trading authorized by any
stock exchange or market on which the shares may be listed or quoted, including
block trading in negotiated transactions. Without limiting the foregoing, such
brokers may act as dealers by purchasing any or all of the shares covered by
this prospectus, either as agents for others or as principals for their own
accounts, and reselling such shares pursuant to this prospectus. The selling
stockholders may effect such transactions directly, or indirectly through
underwriters, broker-dealers or agents acting on their behalf. In effecting
sales, broker-dealers or agents engaged by the selling stockholders may arrange
for other broker-dealers to participate. Broker-dealers or agents may receive
commissions, discounts or concessions from the selling stockholders, in amounts
to be negotiated immediately prior to the sale (which compensation as to a
particular broker-dealer might be in excess of customary commissions for routine
market transactions).

In offering the shares covered by this prospectus, the selling stockholders, and
any broker-dealers and any other participating broker-dealers who execute sales
for the selling stockholders, may be deemed to be “underwriters” within the
meaning of the Securities Act in connection with these sales. Any profits
realized by the selling stockholders and the compensation of such broker-dealers
may be deemed to be underwriting discounts and commissions.

The Company is required to pay all of its own fees and expenses incident to the
registration of the shares.

 

A-2



--------------------------------------------------------------------------------

The Company has agreed to indemnify the selling stockholders against certain
losses, claims, damages and liabilities, including liabilities under the
Securities Act.

 

A-3